IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE                                FILED
                                                                February 5, 1999

                                                               Cecil W. Crowson
STATE OF TENNESSEE, ex rel.                   )               Appellate Court Clerk
DOUG SIZEMORE, Commissioner                   )
of Commerce and Insurance for the             )
State of Tennessee,                           )
                                              )
      Petitioner,                             )      Davidson Chancery
                                              )      No. 92-1120-I(II)
VS.                                           )
                                              )
UNITED PHYSICIANS INSURANCE                   )      Appeal No.
RISK RETENTION GROUP,                         )      01A01-9706-CH-00253
                                              )
      Respondent.                             )
                                              )
Insured: Billy C. Johnson, M.D.               )
Claimant: Estate of Blendora Ann Echols       )


                       CONCURRING OPINION

      I concur with the court’s opinion. Insurance companies have the right to
assume that the risk they undertake will not later be enlarged by the courts. See
Schultz v. Tennessee Farmers Mut. Ins. Co., 218 Tenn. 465, 474, 404 S.W.2d 480,
484 (1966). Accordingly, the courts are not at liberty to rewrite policies of insurance
to provide coverage where no coverage was intended. See Spears v. Commercial Ins.
Co., 866 S.W.2d 544, 548(Tenn. Ct. App. 1993). Dr. Johnson did not contract for
prior acts coverage when he purchased his UPI insurance policy. Accordingly, UPI
never provided coverage for claims such as Blendora Ann Echols.




                                              ____________________________
                                              WILLIAM C. KOCH, JR., JUDGE